NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           SEP 13 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SHAOHUA CHANG,                                   No.   16-71456

              Petitioner,                        Agency No. A089-747-808

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 10, 2019**
                                 Pasadena, California

Before: RAWLINSON, IKUTA, and BADE, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shaohua Chang petitions for review of an order of the Board of Immigration

Appeals (BIA) affirming the decision of an Immigration Judge (IJ) denying her

claim for asylum.1 We have jurisdiction under 8 U.S.C. § 1252.

      The BIA’s determination that Chang did not testify credibly is supported by

substantial evidence. Chang’s testimony that she was introduced to Christianity in

2005, was inconsistent with her son’s testimony, which indicated that Chang had

been a practicing Christian over ten years earlier. This inconsistency was not

minor, cf. Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir. 2011); rather, it undercut

Chang’s testimony that she was introduced to Christianity as a result of

unemployment and was persecuted shortly thereafter. Moreover, the IJ’s

conclusion that Chang’s “explosive” interruption of her son’s testimony weighed

against her credibility is entitled to particular deference because it is an assessment

of Chang’s demeanor. See Ling Huang v. Holder, 744 F.3d 1149, 1153–54 (9th

Cir. 2014). Further, the IJ’s and BIA’s adverse credibility determination was also

supported by the lack of detail in Chang’s testimony regarding her prior abortion




      1
        Because Chang did not challenge the IJ’s denials of withholding of
removal and protection under the Convention Against Torture (CAT) in her appeal
to the BIA, these claims were not exhausted, and we lack jurisdiction to address
them here. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
                                           2
and her inability to recall important dates in her life. See 8 U.S.C. § 1158(b)(1)(B)(iii).

      Finally, the IJ was not required to afford Chang an opportunity to provide

additional corroborative evidence because the IJ determined that Chang’s

testimony was not credible. See Yali Wang v. Sessions, 861 F.3d 1003, 1009 (9th

Cir. 2017); Ren, 648 F.3d at 1091–92.

      Without Chang’s credible testimony, there is insufficient evidence in the

record for Chang to meet her burden of proving eligibility for asylum.

      PETITION DENIED.




                                           3